                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

ERIC J. MAPES, and                                    )
JENELLE M. KELLY-MAPES,                               )
                                                      )
                              Plaintiffs,             )
                                                      )
                         v.                           )       No. 1:19-cv-02162-TWP-MJD
                                                      )
HATCHER REAL ESTATE et al.,                           )
                                                      )
                              Defendants.             )

                              ENTRY ON PLAINTIFFS’ MOTIONS

       Before the Court are three Motions filed by Plaintiffs Eric J. Mapes and Jenelle M. Kelly-

Mapes (“Plaintiffs”): “Plaintiffs’ Emergent Notice of Motion and Emergent Motion to Amend”

(Filing No. 13), “Plaintiffs’ Notice of Emergent Motion and Emergent Motion to Change Judge”

(Filing No. 14), and “Plaintiffs’ Notice of Emergent Motion and Emergent Declaration” (Filing

No. 15). The Court will address each Motion in turn.

1.     “Plaintiffs’ Emergent Notice of Motion and Emergent Motion to Amend”

       In the Plaintiffs’ “Motion to Amend,” they begin by asserting that they are making this

amendment to their original complaint . . . to comply with the Court’s ruling on 6/11/2019.” (Filing

No. 13 at 1.) The remainder of the Plaintiffs’ ten-page filing consists of unnumbered, rhetorical

paragraphs providing numerous citations to case law, statutes, and regulations about the Americans

with Disabilities Act and the Federal Fair Housing Act as well as a description of mental health

conditions such as schizophrenia, depression, and bipolar disorder. The Plaintiffs include two long

paragraphs that provide a narrative about Mr. Mapes’s mental health conditions and about the

Defendants. This filing appears to be an argumentative brief that parties file in support of a motion

rather than the amended complaint that the Court ordered the Plaintiffs to file.
         As the Court previously has directed, the Plaintiffs’ amended complaint should contain “a

short and plain statement of the claim showing that [they are] entitled to relief . . . ,” which is

sufficient to provide the Defendants with “fair notice” of the claim and its basis. Erickson v.

Pardus, 551 U.S. 89, 93 (2007). The amended complaint should allow the Court and the

Defendants to connect the facts to the legal bases to the relief sought.

         The amended complaint should not discuss cases, statutes, constitutional provisions, or

regulations beyond a citation explaining the basis for a particular cause of action. A complaint or

pleading is not the appropriate place for a plaintiff to argue the merits of the case. Rather, the

purpose of a complaint is to set forth, in a “short and plain statement,” what happened, who took

the alleged actions, and what relief is requested. Thus, the Plaintiffs’ amended complaint should

contain short statements of fact to which the Defendants can admit or deny their truthfulness. 1

         Because the Plaintiffs’ “Motion to Amend” does not provide the Court with an amended

complaint as previously ordered by the Court, the Motion is DENIED (Filing No. 13). However,

the Court emphasizes that, because the Court already has ordered the Plaintiffs to file an amended

complaint, the Plaintiffs do not need to file a “motion” when filing their amended complaint no

later than July 15, 2019.

         To the extent that the Plaintiffs’ filing can be construed as a motion for reconsideration, 2

the motion is denied for the reasons stated in the Court’s previous Order on Plaintiffs’ Motion for

Reconsideration (Filing No. 12)—because the Plaintiffs have not satisfied the legal standard for

reconsideration.



1
  For example, a complaint might allege the fact, “The United States of America is a country located in North
America,” to which a defendant would have a fair opportunity to admit or deny the truthfulness of that short and plain
statement of fact.
2
  The Plaintiffs conclude in their filing that “[t]his reconsideration should be granted overturning the Orders on
6/11/2019 and Orders on 6/13/2019.” (Filing No. 13 at 9.)


                                                          2
2.      “Plaintiffs’ Notice of Emergent Motion and Emergent Motion to Change Judge”

        In the Plaintiffs’ “Motion to Change Judge,” they ask that the undersigned judge

“disqualify and/or recuse themselves” because “there is direct bias being shown against the rights

and protections of disabled Americans.” (Filing No. 14 at 1.) The Plaintiffs allege that the Court

is depriving them of judicial access because of a bias or prejudice.

        As the Court previously has explained,

        [T]he Court’s Orders have not conclusively granted or denied the relief requested
        by the Plaintiffs, and importantly, the Orders have not deprived the Plaintiffs of
        access to the Court. Rather, the Court’s Orders have permitted the Plaintiffs an
        opportunity to file an amended complaint to meet the standard of Rule 8(a)(2).

(Filing No. 12 at 2.)

        While a “document filed pro se is to be liberally construed, and . . . must be held to less

stringent standards than formal pleadings drafted by lawyers,” Erickson v. Pardus, 551 U.S. 89,

94 (2007), the courts have been clear that:

        [I]t is also well established that pro se litigants are not excused from compliance
        with procedural rules. [T]he Supreme Court has never suggested that procedural
        rules in ordinary civil litigation should be interpreted so as to excuse mistakes by
        those who proceed without counsel[.] Further, as the Supreme Court has noted, in
        the long run, experience teaches that strict adherence to the procedural requirements
        specified by the legislature is the best guarantee of evenhanded administration of
        the law.

Loubser v. United States, 606 F. Supp. 2d 897, 909 (N.D. Ind. 2009) (citations and quotation marks

omitted). The Court’s insistence that the Plaintiffs comply with the procedural rules is not an

indication of bias or prejudice against disabled Americans generally or against the Plaintiffs

specifically.

        Federal law provides that “[a]ny . . . judge . . . shall disqualify himself in any proceeding

in which his impartiality might reasonably be questioned.” 28 U.S.C. § 455(a). “The standard in

any case for a § 455(a) recusal is whether the judge’s impartiality could be questioned by a



                                                 3
reasonable, well-informed observer.” In re Hatcher, 150 F.3d 631, 637 (7th Cir. 1998). The

Seventh Circuit explained that § 455(a) “asks whether a reasonable person perceives a significant

risk that the judge will resolve the case on a basis other than the merits. This is an objective

inquiry.” Hook v. McDade, 89 F.3d 350, 354 (7th Cir. 1996). “[J]udicial rulings, routine trial

administration efforts, and ordinary admonishments” that occur “in the course of judicial

proceedings” are not grounds for recusal. Liteky v. United States, 510 U.S. 540, 556 (1994).

       The Plaintiffs’ dissatisfaction with prior Orders from the undersigned judge is not evidence

of bias nor is it otherwise a valid basis for a change of judge. Having failed to satisfy the legal

standard for obtaining a change of judge, the Plaintiffs’ “Motion to Change Judge” is DENIED

(Filing No. 14).

3.     “Plaintiffs’ Notice of Emergent Motion and Emergent Declaration”

       The Plaintiffs’ “Motion of Emergent Declaration” simply declares information about

Social Security disability benefits and fiduciary duties. The filing is not a “motion” because it does

not request action by the Court, ask for relief from the Court, or require that any action be taken

by the Court. Therefore, the Court TERMINATES the Plaintiffs’ “Motion of Emergent

Declaration” (Filing No. 15) because it is not a motion.

                                          CONCLUSION

       For the reasons explained above, the “Plaintiffs’ Emergent Notice of Motion and Emergent

Motion to Amend” (Filing No. 13) is DENIED, “Plaintiffs’ Notice of Emergent Motion and

Emergent Motion to Change Judge” (Filing No. 14) is DENIED, and “Plaintiffs’ Notice of

Emergent Motion and Emergent Declaration” (Filing No. 15) is TERMINATED. The Plaintiffs

are again directed to file their amended complaint no later than Monday, July 15, 2019. The clerk

is directed to include a Non-Prisoner Complaint form.




                                                  4
       SO ORDERED.


       Date:    6/21/2019




Distribution:

ERIC J. MAPES
P.O. Box 47181
Indianapolis, IN 46247-0181

JENELLE M. KELLY-MAPES
P.O. Box 47181
Indianapolis, IN 46247-0181




                              5
